PER CURIAM.
This appeal questions the correctness of a summary final judgment rendered in favor of appellees in an action for personal injuries sustained by appellants when an automobile titled in the name of appellee Lesser’s eighteen year old daughter and being driven by her friend ran into the rear of appellants’ automobile and injured Mr. Wil-sen.
The action was brought against Mr. Lesser on the theory that he bought the automobile for his daughter, who resided at home with her parents, and that he exercised some control over its operation.
We have carefully examined the record on appeal and have determined that it conclusively establishes the absence of any genuine triable issue of material fact and that appellees were entitled to judgment as a matter of law. The judgment appealed is accordingly affirmed.
Affirmed.